Citation Nr: 0019744	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  98-09 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for back 
pain syndrome, with injury, by history.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his son, J.F., and C.K.


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from November 1972 to October 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was remanded for additional development in July 
1999.  The case has been returned to the Board for appellate 
review. 

At his June 1998 personal hearing, the veteran raised the 
issues of entitlement to service connection for cervical and 
thoracic or dorsal disorders.  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action.


FINDING OF FACT

Back pain syndrome, with injury, by history, is manifested by 
no more than lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for back pain syndrome, with injury, by history, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.40, 4.45. 4.59, 4.71a, Diagnostic Code 5295 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that the current 20 percent 
evaluation for back pain syndrome, with injury, by history, 
does not accurately reflect the severity of his disability.  
He maintains that he suffers from severe back pain, with 
radiating pain primarily down the right hip, and weakness in 
both legs.  He maintains further that the pain is exacerbated 
by sitting or standing, that the weakness in his legs has 
caused him to fall on a number of occasions, and that his 
back pain causes difficulty sleeping. 

As a preliminary matter the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295, a 40 
percent evaluation is warranted for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  

Service connection for back pain syndrome with injury by 
history, was granted by the RO in January 1975.  A 
noncompensable evaluation was assigned, effective October 
1974.  This decision was based on service medical records 
that noted treatment for complaints of back pain following an 
automobile accident, and a VA examination report that 
indicated subjective complaints of pain, with no clinical 
findings.  

VA treatment records from March 1995 to December 1997 noted 
that the veteran sought treatment in October 1996 for painful 
fingers after playing a game of volleyball.  In September 
1997 he complained of a two to three week history of right 
sided lower back pain with spasms, exacerbated by sitting, 
standing and walking.  He said that the pain had been worse 
for the past two to three days, and that any activity that 
put pressure on the right leg resulted in shooting pain down 
the right leg.  A Magnetic Resonance Imaging (MRI) scan was 
taken in October 1997 and revealed some early disc 
degeneration at several levels, with mild disc bulges, but no 
herniated discs.  Surgery was not deemed not to be necessary.  
In November 1997 the veteran was diagnosed with history of 
chronic back pain secondary to three slipped discs. 

Private treatment records from Dr. H., of MeritCare Clinic, 
from September 1997 to March 1998, noted that the veteran 
complained of pain throughout the back, including the neck 
and lumbar back, and radiating into the right leg.  He 
indicated that he had been experiencing such pain since March 
1997, with in increase in severity since August of that year.  
He said that the lumbar pain was on the right side, and 
radiated to the right leg, and that it was aggravated by 
sitting and by working conditions.  He reported that an 
orthopedic surgeon had told him that his complaints were 
related to his work activity.  He denied any weakness of the 
legs, or persistent sensory loss.  

The veteran had normal range of motion of the spine in all 
directions, and straight leg raise testing and Faber's 
maneuver were both negative.  Muscle strength was normal in 
the lower extremities, deep tendon reflexes were equal and 
symmetric, pathologic reflexes were absent and coordinative 
movements were normal in the lower extremities.  Examination 
of sensory modalities were all normal.  Station and gait were 
normal.  Dr. H. recommended additional testing, including a 
MRI scan.  In November 1997, the veteran's October 1997 MRI 
films from VA were reviewed by physicians at MeritCare 
Clinic.  The impression was some minimal degenerative 
changes, with a possible annular tear at L2-L3.  Subsequent 
records show ongoing treatment through March 1998 for back 
pain, consisting of moist heat, electrical stimulation and 
ultrasound.  In January 1998, the veteran reported that he 
had fallen due to his legs giving out due to his back 
problems.  

In February 1998, as part of his VA treatment, the veteran 
received a comprehensive evaluation of his chronic back pain.  
The evaluation report indicated that the veteran was no 
longer working due to neck and upper back pain, as well as 
upper extremity paresthesias initially considered to be 
employment related carpal tunnel syndrome.  The veteran 
indicated that his physical therapy provided temporary relief 
but had not altered his general condition.  The veteran used 
a cane and wore a TENS unit on his upper back.  He complained 
of pain in his neck, mid-back and low back, with radiation 
into the hips.  In describing his pain, including the non-
service connected neck and mid back pain, he described it as 
a stabbing, burning, aching, throbbing and dull pain that was 
disabling and excruciating.  He said the pain was constant, 
and he described it as being between a five and a nine, on a 
ten-point scale.  He stated that when the pain would radiate 
into his legs, it would cause weakness in the legs, causing 
him to fall on at least four prior occasions. 

The veteran denied any alteration of bowel function or motor 
function, but he did report numbness and weakness of the legs 
and paresthesias of the feet.  He was unable to sit, stand, 
or lie down for prolonged periods.  He was able to walk twice 
around his local shopping mall, and to do "some swimming 
activity."  He was unable to perform light housework.  He 
was observed to ambulate independently with a single point 
cane, and could walk on his toes and heels with assistance 
with balance.  The veteran could also perform a deep knee 
bend, squat, and rise again, with minimal assistance with 
balance.  He had full range of motion of the lumbar spine, 
but exhibited grimacing and gasping during such motion.  The 
physician noted there was inconsistency with manual muscle 
testing with the veteran supine versus his ability to rise 
from a squatting position with minimal assistance.  

Straight leg raise testing was limited bilaterally by tight 
hamstrings at 60 degrees while femoral stretch test was 
negative.  There was no muscle wasting in the lower 
extremities but manual muscle testing revealed giving away 
phenomenon in the lower extremities.  The veteran's deep 
tendon reflexes were 2+ at the knees and ankles, and plantar 
responses were downgoing bilaterally.  Heel-shin coordination 
and rapid foot tapping were intact.  It is unclear whether 
the veteran had any sensory deficit, since, at one point, the 
physician reported that light touch sensation was intact, and 
that sensory testing revealed muscle vibration and pin prick 
sensation throughout the body, including the face, while he 
later stated that "total body sensory loss to vibration and 
pinprick is present, as noted above."  

The treating physician's impression was fibromyalgia syndrome 
and chronic pain syndrome.  The physician stated that the 
veteran did not have any organic illness and that his bulging 
discs were not relevant to his current symptoms.  The 
physician further stated that patients with fibromyalgia are 
fit to perform work at the sedentary to light level, and that 
the veteran had full active range of motion of the spine, 
"with no permanent partial impairment according to the 
American Medical Association Guides to Evaluation of 
Permanent Impairment, Fourth Edition."  The physician 
indicated that additional testing was required, but 
emphasized that the veteran's pain "should not be attributed 
to an organic spinal condition."

In March 1998, the veteran was administered a VA general 
examination.  He complained of constant low back pain, with 
radiation into the buttocks and the lower extremities 
bilaterally, to the level of the feet. He denied loss of 
bowel or bladder control.  The veteran was observed to 
ambulate with an antalgic gait, and he used a cane.  He had 
musculature atrophy in the lumbosacral area of the back, but 
there was no gross tenderness or bony deformity in the spine.  
Patellar reflexes were 2/5 bilaterally, Achilles reflexes 
were 1/5 bilaterally, straight leg raise testing was +1 
bilaterally at 45 degrees, and heel and toe walking were 
intact.  

Active range of motion of the lumbar spine was to 70 degrees 
of flexion, with 95 being normal, according to the 
examination report, passive motion was to 75 degrees of 
flexion, and pain began at 60 degrees of flexion.  Active 
extension was to 25 degrees, with 35 being normal extension, 
passive extension was also to 25 degrees, and pain began at 
24 degrees.  Active lateral flexion was to 20 degrees 
bilaterally, with 40 degrees being normal, passive lateral 
flexion was to 22 degrees on the left, with pain beginning at 
20 degrees, and to 25 degrees on the right, with pain 
beginning at 18 degrees.  Both active and passive rotation 
were to 25 degrees, bilaterally, with pain at 25 degrees 
bilaterally.  The examination report indicated that normal 
rotation was to 35 degrees.  The examiner further noted that 
the veteran exhibited excessive fatigability on motion, 
evidenced by slowing of repetitions, but that there was no 
evidence of in-coordination secondary to motion.  

As part of the VA examination, the veteran was given a MRI of 
the lumbosacral spine.  The results showed mild to moderate 
bulging discs L1-2, L2-3, mildly eccentric to one side, with 
moderate effacement of the thecal sac.  The VA examiner 
diagnosed chronic low back pain and fibromyalgia.  

The veteran also received an evaluation from MeritCare in 
March 1998.  He described his pain as being five out of five.  
He had diffuse tenderness over the lumbar spine, with 
localized tenderness over the right sacroiliac joint, mild 
tenderness over the left sacroiliac joint and paraspinal 
muscle spasm.  The veteran also had radiating pain along the 
right sciatic nerve, with diffuse tenderness over both 
trochanters.  Spinal movement was described as restricted and 
painful but there was no neurological deficit.  The 
impression was chronic low back and right leg radicular pain, 
status post herniated disc bulge.  

At his June 1998 personal hearing before the RO, the veteran 
testified that he suffered from back pain, with radiating 
pain primarily down the right hip, and weakness in both legs.  
He stated that the pain was exacerbated by sitting or 
standing, and that the weakness in his legs had caused him to 
fall on a number of occasions.  He said that the most 
comfortable position was lying down, that his back pain 
prevented him from doing much and that "in fact, I'm kind of 
useless."  He denied having muscle spasms in the back, 
however.  The veteran's son, who was present at the hearing 
testified that he had seen the veteran fall, that on some 
days, the veteran was unable to walk due to back pain and 
needed a wheelchair, and that, on other occasions, he 
required a cane to walk.  The veteran confirmed his son's 
statements, and further stated that his back pain caused 
difficulty sleeping. 

The veteran testified that he had been tested by Dr. H., and 
that such testing revealed that he had total vibratory 
sensation loss from the chest down, and could not feel hot or 
cold.  The veteran indicated that Dr. H. had attributed such 
sensory loss to the veteran's back disorder.  An acquaintance 
of the veteran's, J. F., testified that the veteran had 
difficulty getting around, that he had to use a cane, and 
that he appeared to be in pain.  Another acquaintance, C. K., 
testified that the veteran's physical limitation was very 
high, that he had difficulty with ambulation, and that his 
condition was getting worse.  

In June 1998, the veteran's physiotherapist submitted a 
statement to the effect that the veteran was still having 
ongoing problems with his back and was receiving ongoing 
treatment.  The veteran had muscle spasms, tenderness, and 
pain throughout the spinal region.  He also had tenderness to 
palpation in the paraspinal musculature.  The therapist 
reported that the veteran was benefiting from the use of a 
TENS unit and from other treatment. 

This case was remanded in July 1999 for additional 
development to include VA neurology and orthopedic 
examinations.  The neurology examination was conducted in 
September 1999.  The veteran complained of low back pain 
exacerbated by maintaining a fixed position for a prolonged 
period, with numbness and tingling in the extremities.  The 
report noted that the veteran denied shooting pain into the 
legs, as well as bowel or bladder symptoms.  The examiner 
reported that motor strength was 5/5 bilaterally, with normal 
tone and bulk in the extremities, and no evidence of wasting.  
Sensory examination was intact in the extremities, with the 
exception of vibratory loss in the left lower extremity.  The 
examiner noted, however, that the veteran's cooperation with 
this evaluation was questionable and the results 
inconsistent.  Examination of the low back revealed 
paravertebral muscle spasm at multiple levels over the lumbar 
area, particularly on the right.  There was some tenderness 
to palpation bilaterally.

Straight leg raise testing was negative to 90 degrees 
bilaterally, Patrick sign was negative, and there was no 
sciatic notch tenderness.  The examiner noted that, although 
the veteran walked with a cane, his gait was only slightly 
paralgic, and that while he grimaced when arising from a 
sitting to a standing position, his ambulation was only 
slightly impaired.  The neurologist concluded that the 
veteran's back disorder was a musculoskeletal problem, and 
that there was no evidence of radicular symptoms.  

The VA orthopedic examination was conducted in November 1999.  
The examiner, after reviewing the entire medical history, 
reported that the veteran complained of bilateral, steady, 
low back pain radiating into the hips and legs to the ankles.  
The veteran stated that the majority of the pain was located 
in the back, and that it was aggravated by bending, 
inadvertent movements and walking.  He indicated that he was 
not able to walk far before having to sit down due to pain, 
and that his back was stiff in the mornings.  He further 
indicated that as the day progressed, he would loose his 
stamina from fighting the constant pain.  The veteran rated 
his pain as being a seven or eight on a ten point scale, with 
ten being unbearable excruciating pain.  He said that his 
TENS unit would reduce the pain to a six.  

Examination of the lumbar spine revealed normal lumbar 
lordosis, there was no wasting of the back muscles, and no 
spasm or protective splinting or guarding of the paraspinal 
muscles.  There was tenderness to palpation along the lumbar 
spine.  The examiner reported that active flexion of the 
lumbar spine was to 60 degrees, passive flexion was to 70 
degrees, and active flexion post-exercise was to 50 degrees.  
Active extension was to 20 degrees, passive extension was to 
30 degrees, and active extension, post-exercise, was to 20 
degrees.  Active lateral flexion was to 25 degrees 
bilaterally, passive lateral flexion was to 30 degrees 
bilaterally, and active lateral flexion, post-exercise, was 
to 25 degrees, bilaterally.  Active rotation was to 30 
degrees bilaterally, passive rotation was to 40 degrees 
bilaterally, and active rotation, post-exercise, was to 30 
degrees bilaterally.  

The examiner reported that the veteran exhibited pain at the 
end-point of each active and passive motion, and he sighed 
throughout the examination.  The examiner stated that there 
was no evidence of impaired coordination, excess 
fatigability, or increased loss of motion or pain after 
exercise.  In addition, Patrick's and Ober's tests were 
negative, there was no evidence of sacroiliac joint pain with 
stressing of the sacroiliac joints, heel and toe gait was 
intact, and the veteran was able to perform a deep knee bend 
squat and get up again without assistance.  Femoral stretch 
test was negative, knee and ankle reflexes were 2+ and 
symmetric, and plantar responses were downgoing.  The veteran 
had impaired sensation to pinprick from the toes to the 
midcalf.  Vibration sensation was absent at the toes and 
ankles, but was present at the knees.  Joint position sense 
was intact at the toes, light touch sensation was impaired 
from the toes to the midcalf, limb tone was normal, and 
manual muscle testing revealed no evidence of weakness of the 
joints of the lower extremities bilaterally.  There was no 
thigh or calf muscle wasting.  Pain to palpation was present 
at the upper gluteal region, the greater trochanter, and the 
medial knee fat pad bilaterally.  

The examiner concluded that the veteran's distribution of 
pain to palpation was characteristic of fibromyalgia, that 
the veteran's clinical presentation was consistent with 
fibromyalgia syndrome, and that the veteran also had other 
features associated with fibromyalgia, such as sleep 
disorder, mood disorder, fatigue, chronic recurrent 
headaches, and limb paresthesias.  The examiner observed that 
widespread axial pain, consistent with fibromyalgia, began in 
1994, and that imaging studies had failed to show any 
significant organic cause for the veteran's back pain.  The 
examiner concluded that "with reasonable medical 
probability" the veteran's current low back disability was 
part of his more widespread axial pain syndrome involving the 
entire spine.  

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for back pain syndrome, 
with injury, by history.  The Board notes initially that the 
medical evidence indicates that the veteran has fibromyalgia, 
for which service connection is not in effect, and that the 
veteran's overall level of disability has shown a relatively 
recent increase, since, in October 1996, the veteran was able 
to play volleyball. Assuming, without deciding, that all of 
the veteran's impairment is related to his service-connected 
disability, nevertheless, the Board finds that the 
preponderance of the evidence indicates that back pain 
syndrome, with injury, by history, is manifested by no more 
than lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  Indeed, the Board notes that there is no 
evidence of loss of lateral spine motion, as the recent VA 
examination indicated lateral flexion to 25 degrees 
bilaterally.  In addition, while the veteran can only flex 
forward to 50 degrees, after exercise, the remaining criteria 
for a higher evaluation are not present.  While the October 
1997 MRI indicated the presence of early degenerative disc 
disease, there is no evidence that this results in loss of 
lateral motion.  Nor does the veteran's back disability 
result in listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, abnormal mobility on forced 
motion, or narrowing or irregularity of joint space.  While 
there is mild disc bulging, this is addressed below in the 
discussion relating to intervertebral disc syndrome.  In view 
of the above findings, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 20 
percent for back pain syndrome, with injury, by history, 
under DC 5295.

The Board notes that the veteran is service-connected for 
back pain syndrome, with injury, by history, and has not been 
service-connected for any intervertebral disc pathology.  In 
addition, there is no medical opinion that the minimal disc 
bulging noted in the October 1997 MRI test was either 
incurred in service, or was subsequently caused by his 
service-connected lumbar disability.  Furthermore, both the 
VA treating physician in February 1998, and the VA 
neurologist, in September 1999, opined that the veteran was 
not experiencing any disability from bulging discs.  The 
record contains no medical opinion to the contrary.  The 
Board finds, therefore, that an evaluation under DC 5293 is 
not warranted. 

The Board shall also address whether an increased evaluation 
is warranted under DC 5292.  Under DC 5292, a 40 percent 
evaluation is warranted for severe limitation of motion of 
the lumbar spine, and a 20 percent evaluation is warranted 
for moderate limitation of motion.  The Board finds that the 
preponderance of the evidence indicates that the disability 
picture presented by the veteran's lumbar spine disability 
more closely approximates moderate limitation of motion than 
it approximates severe limitation of motion.  

The Board notes initially that there is no medical opinion of 
record stating that the veteran's limitation of motion is 
severe.  The September 1999 VA examination report indicated 
that the veteran was most limited in flexion, being able to 
flex to 50 degrees, after exercise, with pain at the end-
range of motion.  As the March 1998 VA examination report 
defined normal flexion as being to 95 degrees, the veteran's 
flexion in September 1999 was therefore limited by just over 
fifty percent.  All other motions, whether measured in 
September 1999 or March 1998, were limited by less than fifty 
percent of normal, as defined in the VA examination report.  
While the veteran undoubtedly has some limitation of motion, 
in view of the fact that only one finding, on one occasion, 
showed limitation of motion of slightly more than fifty 
percent of normal, and in view of the fact that limitation of 
motion has not been described as severe, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 20 percent under DC 5292

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999), and 
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  In 
evaluating the veteran's range of motion, the Board used the 
figures from the earlier VA examination that reported the 
point at which pain occurs.  While the later examination did 
not provide specific degree-points where pain occurred, the 
examiner reported that pain occurred at the end-range of 
motion.  Thus in the above evaluation, the degree of 
impairment due to pain was taken into account.  The Board 
notes that both examination reports indicated that there was 
no evidence of impaired coordination.  While the earlier 
examination report stated that the veteran had increased 
fatigability after movement, the Board notes that the more 
recent examination attributed the veteran's fatigability to 
non-service-connected fibromyalgia.  Accordingly, the Board 
finds that the preponderance of the evidence is against a 
higher evaluation under the provisions of 38 C.F.R. §§ 4.40, 
4.45,  4.59 (1999), and DeLuca.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 20 percent for back pain syndrome, 
with injury, by history, is denied.



		
JAMES A. FROST
Acting Member, Board of Veterans' Appeals
	



 

